DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 6/17/2021.  Claims 1-3 and 6-9 are pending where claims 1-3 and 6-9 were previously presented and claims 4, 5, 10, and 11 were cancelled.

35 USC § 112
The applicant provided arguments addressing the 35 USC 112(a) rejections.  In view of the arguments, the respective 35 USC 112(a) rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "related" in independent claims is a relative term which renders the claim indefinite.  The term "related" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification appears to merely utilize the term without describing any means for what is related and what is not related, in other words, per applicant’s example of winter sports as a genre, would summer sports be considered related since both deal with sports?  Alternatively, both relate to seasonal sports, would that constitute a relationship between first data group genre and second data group data?  What process is used to determine relatedness, cosine similarity of the data/images in the group or topic/genre textual analysis?  Is related meant to only refer to sub-genres of a parent genre?
Claims 1, 7, and 8 recite the limitation "the processed first image and the processed second image" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The previous limitation recites image processing on at least one of the first image and the second image.  There is no recitation that requires image processing on both the first image and the second image.  It is unclear if the above noted limitation should be displays the at least one processed image or if the claim is meant to require processing both the first image and the second image. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a device/machine that recites a first memory unit that stores data under a genre as a first group and a second memory unit that stores data related to the genre as a second data group and extracting images from the memory devices and display the two images in combination after some image processing which recites storing information similar to how a human would perform various observations, evaluations, judgments, and opinions that constitute mental process steps where the steps can be performed in the human mind.  For example, the memory devices can be different memories associated with different events where a genre can relate to some theme, including style-theme such as 80s rock and roll star.  The first image can relate to an actual memory of a real 80s rock and roll star including outfit or hair style and the second image can relate to a friend dressed as a 80s rock n roll star.  The human can then extract the two memories/images and process them together in his/her mind and apply the hair design of the 80s rock n roll star to the image of the human’s friend head shape to image how their friend would appear with that hair style.  This above example is similar to a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind.  This judicial exception is not integrated into a practical application because the recitation of a device comprising memory devices, display, and operation device appear to merely indicate the usage of a computer for performing the mental process steps (see MPEP 2106.04(a)(2)(III), sections B and C). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims 
Independent claims 7 and 8 recite substantially similar limitations as claim 1 and are rejected for similar reasons as discussed above.
With regard to claim 2, this claim indicates that the first data group is preset which recites the above identified abstract idea indicating that the first data group is preset or predetermined prior to usage of the system, this relates to a user memorizing particular information and then utilizing that information to determine other information related to the first information.
With regard to claim 3, this claim recites that the second data group is set by the system user which recites insignificant extrasolution activity of mere data gathering which also recites well-understood, routine, and conventional activity of storing information in memory and adds no meaningful limitation beyond that of the abstract idea.
With regard to claim 6, this claim recites using artificial intelligence to perform image processing on and display the image of the first data and the image of the second data in combination which recites the above identified abstract idea of using mental process steps of observations, evaluations, and judgements when deciding how to present two images together, similar to utilizing an aid like paper to draw both images.  The broad recitation of artificial intelligence with no other details does little except indicate intended field of use and technological environment (see MPEP 2106.05(h)).
With regard to claim 9, this claim is substantially similar to claim 3 and is rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gemmell et al [US 2011/0320423 A1].
With regard to claim 1, Gemmell teaches an information providing device displaying first data extracted from a first data group and second data extracted from a second data group in combination, comprising: a computer system, comprising a display, an operation device (see Figure 9 and paragraphs [0030], [0052], [0053], and [0057]; the system can include a computer system with a display and operation device/processing unit where the device is the device operated by the user);
a first memory device storing a data group classified under a genre as the first data group, wherein data of the first data group is an image, and the genre comprises a discussion theme or a type of the discussion theme (see paragraph [0026], [0030], and [0052]-[0053]; the device includes multiple memory devices, that can store the different received result sets including a first data group associated with the topic of the query where the topic relates to a discussion theme; see paragraphs [0026] and [0029]; the data items can be images);
a data group related to the genre of the first data group as the second data group, wherein data of the second data group is an image (see paragraph [0026], [0030], and [0052]-[0053]; a second result set from a second data group also associated with the topic where both results sets are presented in combination to the user can be received/processed; see paragraphs [0026] and [0029]; the data items can be images); 
wherein the computer system detects the genre selected by a user by the operation device (see paragraph [0026]; the topic identifying component can detect the genre selected by the user via the user’s query/input), extracts a first image 
and wherein the computer system performs image processing on at least one of the first image and the second image and displays the processed first image and the processed second image in combination on the display (see paragraph [0042]; the system can process the second image by highlighting the image in a different color and displaying it in combination with the first image).
Gemmell teaches various other embodiments associated with the usage of multiple memory devices (see paragraph [0030] for third alternative associated with user device; see paragraph [0053] for multiple memory devices being utilized) but does not appear to explicitly teach in a single embodiment: a second memory device storing a data group related to the genre of the first data group as the second data group, wherein data of the second data group is an image.
Gemmell teaches alternatives that, when utilized, would teach or fairly suggest the claim limitations: a second memory device storing a data group related to the genre of the first data group as the second data group, wherein data of the second data group is an image (see paragraph [0026], [0030], and [0052]-[0053]; the device includes multiple memory devices, that can store the different received result sets including a first data group associated with the topic of the query where the topic relates to a 
It would have been obvious to modify Gemmell to allow the user’s device to utilize multiple storage devices to store information/results to be able to store/cache information from different sources including social network (second storage device) and web results (first storage) thus allowing for easy access and data management for particular data for particular applications while also being able to have increased memory capacity for the user’s device to be able to store more information rather than being limited to a single memory device.

With regard to claim 2, Gemmell teaches wherein the first data group is preset (see paragraph [0021]; the device may index information including images and provide images associated with the topic where the indexed items based on the topic are preset prior to the query being received).

With regard to claim 3, Gemmell teaches wherein the second data group is set by a system user (see paragraph [0026]; the second data group is created based on users including the user specifying a topic to retrieve the results associated with that topic).

With regard to claims 7 and 8, these claims are substantially similar to claim 1 and are rejected for similar reasons as discussed above.

With regard to claims 9, this claim is substantially similar to claim 3 and is rejected for similar reasons as discussed above.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gemmell et al [US 2011/0320423 A1] in view of Krishnan [US 6,366,956].
With regard to claim 6, Gemmell teaches all the claim limitations of claims 1 and 4 as discussed above.
Gemmell does not appear to explicitly teach wherein the computer system uses artificial intelligence to perform image processing on the first image of the first data and the second image of the second data and display the processed first image and the processed second image in combination.
Krishnan teaches using artificial intelligence to perform image processing on and display the image of the first data (see col 4, lines 53 through col 5, line 45 and col 10, lines 21-43; the system can utilize learning means to profile user interests on various attributes that are used to determine what content items the user would be most interested in with respect to displaying the results to the user query).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Gemmell by incorporating learning mechanisms as taught by Krishnan in order to allow the system to dynamically adapt the result determination process to reflect user interests for particular features/attributes as well as topic but also to allow the updating of the user interests to be updated  based on learning user interests and how they changed from monitoring user activity.
Gemmell in view of Krishnan teach wherein the computer system uses artificial intelligence to perform image processing on the first image of the first data and the second image of the second data and display the processed first image and the .

Response to Arguments
Applicant’s arguments (see the last paragraph on page 7 through the last paragraph on page 8) with respect to 35 USC 112(a) rejections have been fully considered and are persuasive.  The 35 USC 112(a) rejections of the claims have been withdrawn.  The applicant provided amendments and arguments addressing the 35 USC 112(a) rejections.  In light of the amendments and arguments, the respective 35 USC 112(a) rejections have been withdrawn.

Applicant's arguments (see the first and second paragraphs on page 9) have been fully considered but they are not persuasive.  The applicant argues that someone of ordinary skill in the art would understand the meaning of a data group related to the first data group.  The Examiner respectively disagrees.  The applicant argues that the provided example of summer and winter sports are not related because they correspond to different discussion themes.  However, even if that is the case, the claims merely recite that a “data group related to the genre of the first data group” is stored as the second data group.  There is no discussion on how related is determined.  As 

Applicant's arguments (see the second to last paragraph on page 9 through the last paragraph on page 11) have been fully considered but they are not persuasive.  The applicant argues that the claims comply with the provisions of 35 USC 101 and the respective 35 USC 101 rejections should be withdrawn.  The Examiner respectfully disagrees.  The applicant argues in particular that (1) the amended claims recite various components of a computer system including functions/interactions of the computer system that cannot be carried out by a human; (2) the amended claims recite the computer components that enhance the performance of the information providing device and provide a practical application and improvement to a particular field to assist in creating user’s inspiration and improve efficiency in creating inspiration.  With regard to the first argument about the claimed computer components, the Examiner indicated that merely reciting computer elements is not sufficient overcome an abstract idea rejection.  In particular, the recitation of the computer elements appear to merely indicate the usage of a computer for performing the mental process steps (see MPEP 2106.04(a)(2)(III), sections B and C).  With regard to the second argument, as discussed above, the recitation of the various computer elements does not add significantly more than the judicial exception as discussed above and merely indicating 

Applicant's arguments (see the first paragraph on page 12 through the last paragraph on page 14) have been fully considered but they are not persuasive.  The applicant argues that the Gemmell reference does not teach the claim limitations as recited including (1) that the topic of Gemmell is different from the genre of the claim and makes no mention of discussion theme; (2) does not teach first and second memory devices; (3) does not teach image processing.  The Examiner respectfully disagrees.  With regard to the first argument about genre and discussion theme, the Examiner notes that genre is defined by Oxford English Dictionary as “kind; sort; style” where ‘kind’ is defined by a class or type of thing.  Similarly, topic of images (results) in Gemmell defines the class or type of images/results.  Therefore, since both the reference and the instant claims relate to finding and presenting particular types of information, the Gemmell reference’s usage of the word ‘topic’ does appear to teach or fairly suggest the claim limitations as recited.  With regard to the first and second memory devices, as noted in the 35 USC 103 rejections, the Gemmell reference contemplates variations that include the user’s device that is used to index and store 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        9/8/2021